 

Exhibit 10.1

Execution Version

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT is dated as of November 3, 2010, among CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, in its capacity as Administrative Agent (as
defined below), GENERAL ELECTRIC CAPITAL CORPORATION, in its capacity as Fixed
Asset Credit Agreement Agent, GENERAL ELECTRIC CAPITAL CORPORATION, in its
capacity as Current Asset Credit Agreement Agent, each Other First Priority Lien
Obligations Agent from time to time party hereto, each in its capacity as First
Lien Agent, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and
each collateral agent for any Future Second Lien Indebtedness from time to time
party hereto, each in its capacity as Second Priority Agent.

A. WHEREAS, Quality Distribution, LLC, a Delaware limited liability company (the
“Company”), (i) is party to the Credit Agreement dated as of December 18, 2007
(as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Quality
Distribution, Inc., a Florida corporation (“Holdings”), the Company, the lenders
party thereto from time to time, Credit Suisse, Cayman Islands Branch, as
administrative agent (the “Administrative Agent”), General Electric Capital
Corporation, as Collateral Agent (as defined therein), Suntrust Bank, as
syndication agent, Wachovia Bank, National Association, as documentation agent
and the other parties thereto, and (ii) may become a party to Other First
Priority Lien Obligations Credit Documents;

B. WHEREAS, the Company (i) is party to the Indenture dated as of November 3,
2010 (as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Second Priority Senior Secured Notes
Indenture”), under which the Second Lien Notes were issued, among the Company,
as obligor, Holdings, as guarantor, and The Bank of New York Mellon Trust
Company, N.A., as Trustee and (ii) may become a party to Second Priority
Documents governing Future Second Lien Indebtedness; and

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code (the “Bankruptcy
Code”) and any similar Federal, state or foreign law for the relief of debtors.



--------------------------------------------------------------------------------

 

“Cash Collateral” shall mean any Collateral consisting of Money or cash
equivalents, any Security Entitlement and any Financial Assets.

“Closing Date” shall mean November 3, 2010.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

“Company” shall have the meaning set forth in the recitals, and its successors
in such capacity.

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Agreement Lender” shall mean a “Lender” as defined in the Credit
Agreement.

“Current Asset Credit Agreement Agent” shall mean General Electric Capital
Corporation, in its capacity as Current Asset Revolving Facility Collateral
Agent (as defined in the Credit Agreement).

“Current Asset Revolving Facility/Fixed Asset Revolving Facility Intercreditor
Agreement” shall mean the Intercreditor Agreement, dated as of December 18,
2007, among General Electric Capital Corporation, in its capacity as Current
Asset Revolving Facility Collateral Agent (as defined in the Credit Agreement),
General Electric Capital Corporation, in its capacity as Fixed Asset Revolving
Facility Collateral Agent (as defined in the Credit Agreement), Holdings, the
Company and the Subsidiaries party thereto (as amended, amended and restated,
supplemented waived or otherwise modified from time to time).

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the Credit Agreement, in each case
after or concurrently with the termination of all commitments to extend credit
thereunder and (b) any other Senior

 

2



--------------------------------------------------------------------------------

Lender Claims that are due and payable or otherwise accrued and owing at or
prior to the time such principal and interest are paid; provided that the
Discharge of Senior Lender Claims shall not be deemed to have occurred if such
payments are made with the proceeds of other Senior Lender Claims that
constitute an exchange or replacement for or a refinancing of such Obligations
or Senior Lender Claims. In the event the Senior Lender Claims are modified and
the Obligations are paid over time or otherwise modified pursuant to
Section 1129 of the Bankruptcy Code, the Senior Lender Claims shall be deemed to
be discharged when the final payment is made, in cash, in respect of such
indebtedness and any obligations pursuant to such new indebtedness shall have
been satisfied.

“First Lien Agent” shall mean (a) each Intercreditor Agent and (b) any Other
First Priority Lien Obligations Agent.

“First Priority Designated Agent” shall mean such agent or trustee as is
designated “First Priority Designated Agent” by Senior Lenders holding a
majority in principal amount of the Senior Lender Claims then outstanding; it
being understood that as of the date of this Agreement and for so long as any
Obligations under the Credit Agreement remain outstanding, the Intercreditor
Agents, collectively, shall be so designated First Priority Designated Agent.

“Fixed Asset Credit Agreement Agent” shall mean General Electric Capital
Corporation, in its capacity as Fixed Asset Revolving Facility Collateral Agent
(as defined in the Credit Agreement).

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of Holdings, the Company or any of its Subsidiaries that
are to be equally and ratably secured with the Noteholder Claims and are so
designated as Future Second Lien Indebtedness in accordance with Section 8.22
hereof; provided, however, that such Future Second Lien Indebtedness is
permitted to be so incurred in accordance with any Senior Lender Documents and
any Second Priority Documents, as applicable.

“Grantors” shall mean the Company, Holdings and each of the Company’s
Subsidiaries, in each case, that has executed and delivered a Second Priority
Collateral Document or a Senior Collateral Document.

“Holdings” shall have the meaning set forth in the recitals.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, the Credit Agreement, or the Other First Priority Lien Obligations
Credit Documents.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or

 

3



--------------------------------------------------------------------------------

winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Intercreditor Agents” shall mean General Electric Capital Corporation, in its
respective capacities as (x) Current Asset Credit Agreement Agent under the
Credit Agreement and the other Senior Lender Documents entered into pursuant to
the Credit Agreement and (y) Fixed Asset Credit Agreement Agent under the Credit
Agreement and the other Senior Lender Documents entered into pursuant to the
Credit Agreement, together with its successors and assigns in such capacities.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Loan Documents” means the Credit Agreement and the other “Loan Documents” as
defined in the Credit Agreement.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement dated as
of November 3, 2010, among Holdings, the Company, certain other Grantors and the
Trustee in respect of the Second Priority Senior Secured Notes Indenture, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

“Notes” shall mean (a) the Second Lien Notes and (b) any additional notes issued
under the Second Priority Senior Secured Notes Indenture by the Company, to the
extent permitted by the Second Priority Senior Secured Notes Indenture, the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents,
any other Senior Lender Documents and any Second Priority Document, as
applicable.

 

4



--------------------------------------------------------------------------------

 

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Grantor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding)
or premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, may elect to pay or advance on behalf of such Grantor.

“Other First Priority Lien Obligations” means all Obligations owing under any
Other First Priority Lien Obligations Document; provided, however, for the
avoidance of doubt, none of the Obligations under the Credit Agreement or any
other Loan Document shall constitute Other First Priority Lien Obligations.

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity.

“Other First Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case in respect of which a First Lien
Agent has become a party hereto in accordance with Section 8.22 hereof.

“Other First Priority Lien Obligations Documents” means each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

“Other First Priority Lien Obligations Security Documents” means any security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other First Priority Lien Obligations.

 

5



--------------------------------------------------------------------------------

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts, Securities Accounts, and Payment
Intangibles, together with all Supporting Obligations, in each case composing a
portion of the Collateral.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code.

“Recovery” shall have the meaning set forth in Section 6.4.

“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Lender Documents (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Lender Documents).

“Second Lien Notes” shall mean the Company’s Second Priority Senior Secured
Notes due 2018, issued pursuant to the Second Priority Senior Secured Notes
Indenture and any notes issued by the Company in exchange for, and as
contemplated by, the Second Lien Notes and the related registration rights
agreement with substantially identical terms as the Second Lien Notes.

“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second Lien
Indebtedness.

“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the collateral agent for any Future Second
Lien Indebtedness.

“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of the Grantors, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Second Priority Claim.

“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement(s) with respect to any Future Second Lien
Indebtedness.

“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in principal amount of the Second Priority Claims then
outstanding; it being understood that as of

 

6



--------------------------------------------------------------------------------

the date of this Agreement and for so long as any Obligations under the Second
Priority Senior Secured Notes Indenture remain outstanding, the Trustee shall be
so designated Second Priority Designated Agent.

“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.

“Second Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second Priority Claims.

“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the collateral
agent for any Future Second Lien Indebtedness.

“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.

“Secured Hedge Agreements” shall mean each Swap Agreement entered into by a
Grantor that (i) is in effect on or following the Closing Date with a
counterparty that is a Credit Agreement Lender or an Affiliate of a Credit
Agreement Lender as of the Closing Date or at the time such Swap Agreement is
entered into or (ii) is entered into after the Closing Date with any
counterparty that is a Credit Agreement Lender or an Affiliate of a Credit
Agreement Lender at the time such Swap Agreement is entered into.

“Senior Collateral Agreements” shall mean (i) the Current Asset Revolving
Facility Guarantee and Collateral Agreement, dated as of December 18, 2007,
among Holdings, the Company, certain other Grantors, Credit Suisse, Cayman
Islands Branch, as administrative agent for the current asset revolving facility
lenders under the Credit Agreement, General Electric Capital Corporation, as
collateral agent for the secured parties referred to therein, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time and (ii) the Fixed Asset Revolving Facility Guarantee and
Collateral Agreement, dated as of December 18, 2007, among Holdings, the
Company, certain other Grantors, Credit Suisse, Cayman Islands Branch, as
administrative agent for the fixed asset revolving facility lenders under the
Credit Agreement, General Electric Capital Corporation, as collateral agent for
the secured parties referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Senior Collateral Documents” shall mean the Senior Collateral Agreements, the
Other First Priority Lien Obligations Security Documents and any security
agreement, mortgage, certificate of title or other agreement, document or
instrument pursuant to which a Lien is now or hereafter granted securing any
Senior Lender Claims or under which rights or remedies with respect to such Lien
are at any time governed, in each case, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor, all Obligations of such Grantor in respect of any Overdraft Line (as
defined in the Credit Agreement) owed to a Person that is a Credit Agreement
Lender or any Affiliate of a Credit Agreement Lender as of or following the
Closing Date or at the time the Overdraft Line is

 

7



--------------------------------------------------------------------------------

entered into (or any other Person designated by the Company as a provider of the
Overdraft Line pursuant to the terms of the Credit Agreement and entitled to the
benefits of the Senior Lender Collateral).

“Senior Lender Claims” shall mean (a) any Secured Bank Indebtedness (as defined
in the Second Priority Senior Secured Notes Indenture as in effect on the date
hereof), including all Secured Bank Indebtedness arising under the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents and any
other Senior Lender Documents and (b) all other Obligations under the agreements
governing such Secured Bank Indebtedness, whether or not such Obligations
constitute Indebtedness, including, without limitation, (i) Current Asset
Obligations (as defined in the Credit Agreement), (ii) Fixed Asset Obligations
(as defined in the Credit Agreement), (iii) Senior Lender Hedging Obligations,
(iv) Senior Lender Cash Management Obligations and (v) Obligations under any
agreement that is an exchange or replacement for or an extension, increase or
refinancing of any other Senior Lender Claims. Senior Lender Claims shall
include all interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant Senior Lender Documents whether or not the
claim for such interest or expenses is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

“Senior Lender Documents” shall mean the Loan Documents, the Other First
Priority Lien Obligations Credit Documents, the Senior Collateral Documents and
each of the other agreements, documents and instruments (including each
agreement, document or instrument providing for or evidencing a Senior Lender
Hedging Obligation or Senior Lender Cash Management Obligation) providing for,
evidencing or securing any Senior Lender Claim, including, without limitation,
any Obligation under the Credit Agreement and any other related document or
instrument executed or delivered pursuant to any such document at any time or
otherwise evidencing or securing any Obligation arising under any such document.

“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Credit
Agreement.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or

 

8



--------------------------------------------------------------------------------

similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of Holdings, the
Company or any of the Subsidiaries shall be a Swap Agreement.

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., in its
capacity as trustee under the Second Priority Senior Secured Notes Indenture and
as collateral agent under the Noteholder Collateral Documents, and its
successors in such capacity.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) the
term “or” is not exclusive. All capitalized terms not defined herein or by
reference to another agreement shall have the meaning assigned to such term in
the UCC. The term “Instrument” shall have the meaning specified in Article 9 of
the UCC.

SECTION 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to any
First Lien Agent or Senior Lenders on the Common Collateral, (ii) any provision
of the UCC, any Bankruptcy Law, or any applicable law or the Second Priority
Documents or the Senior Lender Documents, (iii) whether any First Lien Agent,
either directly or through agents, holds possession of, or has control over, all
or any part of the Common Collateral, (iv) the fact that any Liens granted to
the Second Priority Secured Parties or any Liens granted to any First Lien Agent
or Senior Lenders may be subordinated, voided, avoided, invalidated or lapsed or
(v) any other circumstance of any kind or nature whatsoever, each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, hereby agrees that: (a) any Lien on the Common Collateral securing any
Senior Lender Claims now or hereafter held by or on behalf of any First Lien
Agent or any Senior Lenders or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have

 

9



--------------------------------------------------------------------------------

priority over and be senior in all respects and prior to any Lien on the Common
Collateral securing any Second Priority Claims and (b) any Lien on the Common
Collateral securing any Second Priority Claims now or hereafter held by or on
behalf of the Trustee or any Second Priority Secured Parties or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims. All Liens on the Common Collateral securing any Senior Lender Claims
shall have priority over and be and remain senior in all respects and prior to
all Liens on the Common Collateral securing any Second Priority Claims for all
purposes, whether or not such Liens securing any Senior Lender Claims are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.

2.2. Prohibition on Contesting Liens. Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party, and each First Lien
Agent, for itself and on behalf of each Senior Lender in respect of which it
serves as First Lien Agent, agrees that it shall not (and hereby waives any
right to) take any action to challenge, contest or support any other Person in
contesting or challenging, directly or indirectly, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, perfection, priority or
enforceability of (a) a Lien securing any Senior Lender Claims held (or
purported to be held) by or on behalf of any First Lien Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
or (b) a Lien securing any Second Priority Claims held (or purported to be held)
by or on behalf of any Second Priority Secured Party in the Common Collateral,
as the case may be; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Agent or any Senior
Lender to enforce this Agreement (including the priority of the Liens securing
the Senior Lender Claims as provided in Section 2.1) or any of the Senior Lender
Documents.

2.3. No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred and subject to Section 6, each Second Priority Agent agrees, for itself
and on behalf of each applicable Second Priority Secured Party, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, that it shall not acquire or hold any Lien on any
assets of the Company or any other Grantor securing any Second Priority Claims
that are not also subject to the first-priority Lien in respect of the Senior
Lender Claims under the Senior Lender Documents. If any Second Priority Agent or
any Second Priority Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any collateral that is not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents, then such Second Priority Agent shall, without the need for
any further consent of any party and notwithstanding anything to the contrary in
any other document, be deemed to also hold and have held such Lien for the
benefit of the First Lien Agents as security for the Senior Lender Claims
(subject to the lien priority and other terms hereof) and shall promptly notify
each First Lien Agent in writing of the existence of such Lien (if and to the
extent such Second Priority Agent has actual knowledge of the existence of such
Lien) and in any event take such actions (at the Company’s expense) as may be
reasonably requested by any First Lien Agent to assign or release such Liens to
the First Lien Agents (and/or each of their respective designees) as security
for the applicable Senior Lender Claims.

 

10



--------------------------------------------------------------------------------

 

2.4. Perfection of Liens. Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Lenders and the Second Priority Secured Parties and shall not impose on the
First Lien Agents, the Second Priority Agents, the Second Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.5. Waiver of Marshalling. Until the Discharge of Senior Lender Claims, each
Second Priority Agent, on behalf of itself and all applicable Second Priority
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Common Collateral or any other similar rights a junior secured creditor
may have under applicable law.

SECTION 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
or any other Lien, collateral or security in respect of any applicable Second
Priority Claims, or exercise any right under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), (y) contest, protest or
object to any foreclosure proceeding or action brought with respect to the
Common Collateral or any other Lien, collateral or security by any First Lien
Agent or any Senior Lender in respect of the Senior Lender Claims, the exercise
of any right by any First Lien Agent or any Senior Lender (or any agent or
sub-agent on their behalf) in respect of the Senior Lender Claims under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Second Priority Agent or any
Second Priority Secured Party either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Common Collateral or any other Lien, collateral or
security under the Senior Lender Documents or otherwise in respect of Senior
Lender Claims, or (z) object to the forbearance by the Senior Lenders from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Common Collateral or any other Lien,
collateral or security in respect of Senior Lender Claims and (ii) except as
otherwise provided herein, each First Lien Agent and the Senior Lenders shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
without any

 

11



--------------------------------------------------------------------------------

consultation with or the consent of any Second Priority Agent or any Second
Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company or any other Grantor,
each Second Priority Agent may file a proof of claim or statement of interest
with respect to the applicable Second Priority Claims, (B) each Second Priority
Agent may take any action (that is not adverse to and does not impair the prior
Liens on the Common Collateral securing the Senior Lender Claims, or the rights
of any First Lien Agent or the Senior Lenders to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Common
Collateral, (C) in any Insolvency or Liquidation Proceeding commenced by or
against the Company or any other Grantor, each Second Priority Agent may file
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Second Priority Agent or
Second Priority Secured Party, so long as such pleadings are not adverse to and
do not impair the prior Liens on the Common Collateral securing the Senior
Lender Claims, or the rights of any First Lien Agent or the Senior Lenders to
exercise remedies in respect thereof, (D) each Second Priority Agent may file
any pleadings, objections, motions, or agreements which assert rights available
to unsecured creditors of the Company or any other Grantor in any Insolvency or
Liquidation Proceeding and (E) each Second Priority Agent and each Second
Priority Secured Party may vote on any plan of reorganization in any Insolvency
or Liquidation Proceeding of the Company or any other Grantor in any manner that
is not adverse to and does not impair the prior Liens on the Common Collateral
securing the Senior Lender Claims, or the rights of any First Lien Agent or the
Senior Lenders to exercise remedies in respect thereof; in each case (A) through
(E) above to the extent such action is not inconsistent with, or could not
result in a resolution inconsistent with, the terms of this Agreement. In
exercising rights and remedies with respect to the Senior Lender Collateral,
each First Lien Agent and the Senior Lenders may enforce the provisions of the
Senior Lender Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral or other collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the uniform
commercial code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Second Priority Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a),
the sole right of the Second Priority Agents and the Second Priority Secured
Parties with respect to the Common Collateral or any other collateral is to hold
a Lien on the Common Collateral or such other collateral in respect of the
applicable Second Priority Claims pursuant to the Second Priority Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Lender
Claims has occurred.

 

12



--------------------------------------------------------------------------------

 

(c) Subject to the provision clause (ii) of Section 3.1(a) above, (i) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that the Second Priority Agent and each such
Second Priority Secured Party will not take any action that would hinder any
exercise of remedies undertaken by any First Lien Agent or Senior Lenders with
respect to the Common Collateral or any other collateral under the Senior Lender
Documents, including any sale, lease, exchange, transfer or other disposition of
the Common Collateral or such other collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Agent, for itself and on behalf of each
applicable Second Priority Secured Party, hereby waives any and all rights it or
any such Second Priority Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which any First Lien Agent or Senior Lender
seeks to enforce or collect the Senior Lender Claims or the Liens granted in any
of the Senior Lender Collateral, regardless of whether any action or failure to
act by or on behalf of any First Lien Agent or Senior Lenders is adverse to the
interests of the Second Priority Secured Parties.

(d) Each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second Priority Documents or
otherwise in respect of the applicable Second Priority Claims relating to the
Common Collateral.

3.3. Actions Upon Breach. If any Second Priority Secured Party, in contravention
of the terms of this Agreement, in any way takes, attempts to or threatens to
take any action with respect to the Common Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), this Agreement shall create an irrebuttable presumption and
admission by such Second Priority Secured Party that relief against such Second
Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Senior Lenders, it being understood and agreed by each Second Priority Agent on
behalf of each applicable Second Priority Secured Party that (i) the Senior
Lenders’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (ii) each Second Priority Secured Party waives any
defense that the Grantors and/or the Senior Lenders cannot demonstrate damage
and/or can be made whole by the awarding of damages.

SECTION 4. Payments.

4.1. Revolving Nature of Claims. Each Second Priority Agent, for itself and on
behalf of each applicable Second Priority Secured Party, expressly acknowledges
and agrees that (i) the commitments under the Credit Agreement constitute
revolving commitments, that in the

 

13



--------------------------------------------------------------------------------

ordinary course of business the First Lien Agents and the Senior Lenders will
apply payments and make advances thereunder, and that no application of any
Payment Collateral or Cash Collateral or the release of any Lien by any First
Lien Agent, as the case may be, upon any portion of the Common Collateral or
other collateral in connection with a permitted disposition under the Credit
Agreement shall constitute the exercise of remedies prohibited under this
Agreement; (ii) subject to the limitations set forth herein, the amount of the
Senior Lender Claims that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed (and, in the case of the
Current Asset Revolving Facility (as defined in the Credit Agreement), the
commitments thereunder may be increased by way of Incremental Revolving Facility
Commitments (as defined in the Credit Agreement)); and (iii) all Payment
Collateral or Cash Collateral received by any First Lien Agent may be applied,
reversed, reapplied, credited, or reborrowed, in whole or in part, to the Senior
Lender Claims, at any time. The Lien priority set forth in this Agreement shall
not be altered or otherwise affected by any amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of the Senior Lender Claims or any portion thereof.

4.2. Application of Proceeds. Each Second Priority Agent, for itself and on
behalf of each applicable Second Priority Secured Party, expressly acknowledges
and agrees that, so long as the Discharge of Senior Lender Claims has not
occurred, the Common Collateral and any other collateral in respect of the
Second Priority Claims or proceeds thereof received in connection with the sale
or other disposition of, or collection on, such Common Collateral or other
collateral upon the exercise of remedies as a secured party, shall be applied by
the First Lien Agents to the Senior Lender Claims in such order as specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred. Upon the Discharge of Senior Lender Claims, subject to Section 5.7
hereof, each of the First Lien Agents shall deliver promptly to the Second
Priority Designated Agent any Common Collateral or proceeds thereof held by it
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second Priority
Designated Agent ratably to the Second Priority Claims in such order as
specified in the Second Priority Documents.

4.3. Payments Over. Any Common Collateral or other collateral in respect of the
Second Priority Claims or proceeds thereof received by any Second Priority Agent
or any Second Priority Secured Party in connection with the exercise of any
right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims shall be segregated and held in trust for the benefit of and forthwith
paid over to the First Priority Designated Agent (and/or its designees) for the
benefit of the Senior Lenders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First Lien Agents are each hereby individually authorized to make any such
endorsements as agent for any Second Priority Agent or any such Second Priority
Secured Party. This authorization is coupled with an interest and is
irrevocable.

 

14



--------------------------------------------------------------------------------

 

SECTION 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is:

(A) sold, transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction permitted under the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents,
the Second Priority Senior Secured Notes Indenture and each other Senior Lender
Document and Second Priority Document (if any); or

(ii) during the existence of any Event of Default under (and as defined in) the
Credit Agreement or the Other First Priority Lien Obligations Credit Documents
in connection with any enforcement action, exercise of rights or remedies or to
the extent that the First Lien Agents have consented to such sale, transfer or
disposition; or

(B) otherwise released in accordance with and as permitted by the Credit
Agreement and the Other First Priority Lien Obligations Credit Documents
(including in connection with any sale, transfer or disposition),

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent or the Company stating that any release of
Liens securing or supporting the Senior Lender Claims has become effective (or
shall become effective upon each Second Priority Agent’s release) (whether in
connection with a sale of such assets by the relevant Grantor pursuant to the
preceding sentence or otherwise), each Second Priority Agent will promptly
execute and deliver such instruments, releases, termination statements or other
documents confirming such release on customary terms, at the expense of the
Company.

(b) Each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby irrevocably constitutes and appoints
(which appointment is coupled with an interest) the Company, each First Lien
Agent and any officer or agent of the Company or such First Lien Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second Priority
Agent or such holder or in the Company’s or such First Lien Agent’s own name,
from time to time in the Company’s or such First Lien Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.

 

15



--------------------------------------------------------------------------------

 

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Senior Lender Documents;
provided that nothing in this Section 5.1(c) shall be construed to prevent or
impair the rights of the Second Priority Agents or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Claims not
otherwise in contravention of this Agreement.

5.2. Insurance. Proceeds of Common Collateral include insurance proceeds and,
therefore, the Lien priority set forth in this Agreement shall govern the
ultimate disposition of casualty insurance proceeds. Unless and until the
Discharge of Senior Lender Claims has occurred, each Second Priority Agent, for
itself and on behalf of each applicable Second Priority Secured Party, hereby
agrees that each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral. Unless and until the Discharge of Senior Lender Claims has occurred,
each Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby agrees that all proceeds of any such policy and
any such award if in respect of the Common Collateral or such other collateral
shall be paid (a) first, prior to the occurrence of the Discharge of Senior
Lender Claims, to the First Lien Agents for the benefit of Senior Lenders
pursuant to the terms of the Senior Lender Documents, (b) second, after the
occurrence of the Discharge of Senior Lender Claims, to the Second Priority
Agents for the benefit of the Second Priority Secured Parties pursuant to the
terms of the applicable Second Priority Documents and (c) third, if no Second
Priority Claims are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Agent or any Second Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the First Lien Agents in accordance with the terms of
Section 4.2.

 

16



--------------------------------------------------------------------------------

 

5.3. Amendments to Second Priority Collateral Documents.

(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each Second Priority Agent
agrees that each applicable Second Priority Collateral Document executed as of
the date hereof shall include the following language (or language to similar
effect approved by the First Lien Agents):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second Priority Agent for the benefit of
the [Secured Parties]] pursuant to this agreement are expressly junior and
subordinate to the liens and security interests granted to General Electric
Capital Corporation, as collateral agent (and its permitted successors), in each
case, for the benefit of the secured parties referred to below, pursuant to
(x) the Current Asset Revolving Facility Guarantee and Collateral Agreement
dated as of December 18, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time), from [the Company and the other
“Pledgors” referred to therein], in favor of General Electric Capital
Corporation, as collateral agent, in each case, for the benefit of the secured
parties referred to therein and (y) the Fixed Asset Revolving Facility Guarantee
and Collateral Agreement dated as of December 18, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time), from [the
Company and the other “Pledgors” referred to therein], in favor of General
Electric Capital Corporation, as collateral agent, in each case, for the benefit
of the secured parties referred to therein, [and to the liens and security
interests granted to [Other First Priority Lien Obligations Agent] pursuant to
[Other First Priority Lien Obligations Security Document (as amended,
supplemented or otherwise modified from time to time)]], and (ii) the exercise
of any right or remedy by the [applicable Second Priority Agent] hereunder is
subject to the limitations and provisions of the Intercreditor Agreement dated
as of November 3, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), by and among General Electric
Capital Corporation, in its respective capacities as Intercreditor Agent and The
Bank of New York Mellon Trust Company, N.A., as Trustee. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
agreement, the terms of the Intercreditor Agreement shall govern.”

(b) In the event that the First Lien Agents or the Senior Lenders enter into any
amendment, waiver or consent in respect of or replace any Senior Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Company or any other Grantor thereunder (including the
release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second Priority Collateral Document without the consent of any Second
Priority Agent or any Second Priority Secured Party and without any action by
any Second Priority Agent or any Second Priority Secured Party; provided, that
such amendment, waiver or consent does not materially adversely affect the
rights of the Second Priority Secured Parties or the interests of the Second
Priority Secured Parties in the Second Priority Collateral and not the other
creditors of the Company or such Grantor, as the case may be, that have a
security interest in the affected collateral in a like or similar manner
(without regard to the fact that the Lien of such Senior Collateral Document is
senior to the Lien of the Comparable Second Priority Collateral Document). The
Administrative Agent shall give written notice of such amendment, waiver or
consent to each Second Priority Agent; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Second Priority Collateral Document as set
forth in this Section 5.3(b).

(c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document shall be entered into unless the collateral covered thereby is also
subject to a perfected first-priority interest in favor of the First Lien Agents
for the benefit of the Senior Lenders pursuant to the Senior Collateral
Documents.

 

17



--------------------------------------------------------------------------------

 

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Agents and the Second Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Grantor that has guaranteed the Second Priority Claims in
accordance with the terms of the applicable Second Priority Documents and
applicable law, in each case to the extent not inconsistent with the provisions
of this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Agent or any Second Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of (a) the exercise by any Second Priority Agent or any Second
Priority Secured Party of rights or remedies as a secured creditor in respect of
Common Collateral or other collateral or (b) enforcement in contravention of
this Agreement of any Lien in respect of Second Priority Claims held by any of
them. In the event any Second Priority Agent or any Second Priority Secured
Party becomes a judgment lien creditor or other secured creditor in respect of
Common Collateral or other collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of Second Priority Claims or
otherwise, such judgment or other lien shall be subordinated to the Liens
securing Senior Lender Claims on the same basis as the other Liens securing the
Second Priority Claims are so subordinated to such Liens securing Senior Lender
Claims under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First Lien Agents or the Senior
Lenders may have with respect to the Senior Lender Collateral.

5.5. First Lien Agents as Gratuitous Bailees for Perfection.

(a) Each First Lien Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the Second
Priority Collateral Agreements, subject to the terms and conditions of this
Section 5.5 (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).

(b) In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee for each Second Priority Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the Second Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, any First Lien
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Agents and the Second Priority Secured Parties with respect to such Pledged
Collateral shall at all times be subject to the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

 

(d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.

(e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.

(f) Upon the Discharge of Senior Lender Claims, the relevant First Lien Agent
shall deliver to the Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and to the
extent such Pledged Collateral is in the possession or control of such First
Lien Agent (or its agents or bailees) together with any necessary endorsements
(or otherwise allow the Second Priority Designated Agent to obtain control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct.

(g) Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement or the Senior Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

5.6. Second Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the other Second Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Pledged Collateral pursuant to the applicable Second Priority Collateral
Agreement, subject to the terms and conditions of this Section 5.6.

(b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee for the other Second Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Liens pursuant to the applicable Second Priority Collateral Agreement,
subject to the terms and conditions of this Section 5.6.

 

19



--------------------------------------------------------------------------------

 

(c) The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents or the
First Lien Agent to assure that the Pledged Collateral is genuine or owned by
the Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set forth in this
Section 5.6. The duties or responsibilities of the Second Priority Designated
Agent under this Section 5.6 upon the Discharge of Senior Lender Claims shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for the
other Second Priority Agents for purposes of perfecting the Lien held by the
applicable Second Priority Secured Parties.

(d) The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.

(e) In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second Priority
Designated Agent shall perform all duties of the Second Priority Designated
Agent as set forth herein.

5.7. Release Upon Discharge of Senior Lender Claims; No Release If Event of
Default; Reinstatement.

(a) Except as otherwise provided in clause (b) of this Section 5.7, upon the
Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims, the Liens in favor of the Second Priority Secured
Parties shall automatically be released and discharged.

(b) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).

 

20



--------------------------------------------------------------------------------

 

(c) If, at any time after the Discharge of Senior Lender Claims has occurred,
the Company incurs or designates any Senior Lender Claims, then such Discharge
of Senior Lender Claims shall automatically be deemed not to have occurred for
all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such incurrence or designation as a result of the
occurrence of such first Discharge of Senior Lender Claims), and the applicable
agreement governing such Senior Lender Claims shall automatically be treated as
the Credit Agreement for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First Lien Agents of amendments, waivers and
consents hereunder. Upon receipt of notice of such incurrence or designation
(including the identity of any new First Lien Agent), each Second Priority Agent
shall promptly (i) enter into such documents and agreements (at the expense of
the Company), including amendments or supplements to this Agreement, as such new
First Lien Agent shall reasonably request in writing in order to provide the new
First Lien Agent the rights of the First Lien Agents contemplated hereby and
(ii) to the extent then held by any Second Priority Agent, deliver to such First
Lien Agent the Pledged Collateral that is Common Collateral together with any
necessary endorsements (or otherwise allow such First Lien Agent to obtain
possession or control of such Pledged Collateral).

SECTION 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First Lien Agent shall desire
to permit the use of cash collateral or to permit the Company or any other
Grantor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest
(a) such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Lender Claims under the Senior Lender Documents are subordinated or pari passu
with such DIP Financing, will subordinate its Liens in the Common Collateral and
any other collateral to such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to Liens securing Senior Lender Claims under this
Agreement, (b) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Lender Claims
made by any First Lien Agent or any holder of Senior Lender Claims, (c) any
lawful exercise by any holder of Senior Lender Claims of the right to credit bid
Senior Lender Claims at any sale in foreclosure of Senior Lender Collateral,
(d) any other request for judicial relief made in any court by any holder of
Senior Lender Claims relating to the lawful enforcement of any Lien on Senior
Lender Collateral or (e) any order relating to a sale of assets of any Grantor
for which any First Lien Agent has consented that provides, to the extent the
sale is to be free and clear of Liens, that the Liens securing the Senior Lender
Claims and the Second Priority Claims will attach to the proceeds of the sale on
the same basis of priority as the Liens securing the Senior Lender Collateral do
to the Liens securing the Second Priority Collateral in accordance with this
Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second

 

21



--------------------------------------------------------------------------------

Priority Secured Party, agrees that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Common Collateral or any other collateral, or seek to oppose any
First Lien Agent or Senior Lender from seeking relief from the automatic stay or
any other stay, without the prior written consent of all First Lien Agents and
Required Lenders.

6.3. Adequate Protection. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by any First
Lien Agent or Senior Lenders for adequate protection or (b) any objection by any
First Lien Agent or Senior Lender to any motion, relief, action or proceeding
based on such First Lien Agent’s or the Senior Lenders’ claiming a lack of
adequate protection. Notwithstanding the foregoing, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Lenders (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of Title 11 of the United States Code or any similar Bankruptcy Law,
then each Second Priority Agent, on behalf of itself and any applicable Second
Priority Secured Party, (A) may seek or request adequate protection in the form
of a replacement Lien on such additional collateral, which Lien is junior and
subordinated to the Liens securing the Senior Lender Claims and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second Priority Claims are so junior and subordinated to the
Liens securing Senior Lender Claims under this Agreement and (B) agrees that it
will not seek or request, and will not accept, adequate protection in any other
form, and (ii) in the event any Second Priority Agent, on behalf of itself or
any applicable Second Priority Secured Party, seeks or requests adequate
protection and such adequate protection is granted in the form of additional
collateral, then such Second Priority Agent, on behalf of itself or each such
Second Priority Secured Party, agrees that the First Lien Agents shall also be
granted a senior Lien on such additional collateral as security for the
applicable Senior Lender Claims and any such DIP Financing and that any Lien on
such additional collateral securing the Second Priority Claims shall be junior
and subordinated to the Liens on such collateral securing the Senior Lender
Claims and any such DIP Financing (and all Obligations relating thereto) and any
other Liens granted to the Senior Lenders as adequate protection on the same
basis as the other Liens securing the Second Priority Claims are so junior and
subordinated to such Liens securing Senior Lender Claims under this Agreement.

6.4. Avoidance Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the Senior Lender Claims shall be
deemed to be reinstated to the extent of such Recovery and to be outstanding as
if such payment had not occurred and the Senior Lenders shall be entitled to a
Discharge of Senior Lender Claims with respect to all such recovered amounts and
shall have all rights hereunder until such time. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

 

22



--------------------------------------------------------------------------------

 

6.5. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

6.6. Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code senior to or on a parity with the Liens securing the Senior
Lender Claims for costs or expenses of preserving or disposing of any Common
Collateral or other collateral, and (b) waives any claim it may now or hereafter
have arising out of the election by any Senior Lender of the application of
Section 1111(b)(2) of the Bankruptcy Code.

6.7. Post-Petition Interest.

(a) No Second Priority Agent nor any other Second Priority Secured Party shall
oppose or seek to challenge any claim by any First Lien Agent or any Senior
Lender for allowance in any Insolvency or Liquidation Proceeding of Senior
Lender Claims consisting of post-petition interest, fees or expenses. Regardless
of whether any such claim for post-petition interest, fees or expenses is
allowed or allowable, and without limiting the generality of the other
provisions of this Agreement, this Agreement expressly is intended to include
and does include the “rule of explicitness” in that this Agreement expressly
entitles the First Lien Agents and the Senior Lenders, and is intended to
provide the First Lien Agents and the Senior Lenders with the right, to receive,
in respect of their Senior Lender Claims, payment of all post-petition interest,
fees or expenses through distributions made pursuant to the provisions of this
Agreement even though such interest, fees and expenses are not allowed or
allowable against the bankruptcy estate of the Company or any other Grantor
under Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any
other provision of the Bankruptcy Code or any other Bankruptcy Law.

(b) Without limiting the foregoing, it is the intention of the parties hereto
that (and to the maximum extent permitted by law the parties hereto agree that)
the Senior Lender Claims (and the security therefor) constitute a separate and
distinct class (and separate and distinct claims) from the Second Priority
Claims (and the security therefor).

SECTION 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after
Closing Date by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, acknowledges that it and each applicable Second Priority Secured Party is
not entitled to rely on any credit decision or other decisions made by any First
Lien Agent or any Senior Lender in taking or not taking any action under the
applicable Second Priority Document or this Agreement.

 

23



--------------------------------------------------------------------------------

 

7.2. No Warranties or Liability. Neither any First Lien Agent nor any Senior
Lender has made nor shall have been deemed to have made any express or implied
representation or warranty upon which the Second Priority Agent or the Second
Priority Secured Parties may rely or otherwise, including, without limitation,
with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any of the Senior Lender Documents, the ownership of any
Common Collateral or the perfection or priority of any Liens thereon. The Senior
Lenders will be entitled to manage and supervise their respective loans and
extensions of credit under the Senior Lender Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Lenders may manage their loans and extensions of credit without regard to
any rights or interests that any Second Priority Agent or any of the Second
Priority Secured Parties have in the Common Collateral or otherwise, except as
otherwise provided in this Agreement. Neither any First Lien Agent nor any
Senior Lender shall have any duty to any Second Priority Agent or any Second
Priority Secured Party to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any Subsidiary thereof (including the
Second Priority Documents), regardless of any knowledge thereof that they may
have or be charged with. Except as expressly set forth in this Agreement, the
First Lien Agents, the Senior Lenders, the Second Priority Agents and the Second
Priority Secured Parties have not otherwise made to each other, nor do they
hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Second Priority Claims, the
Senior Lender Claims or any guarantee or security which may have been granted to
any of them in connection therewith, (b) the Company’s title to or right to
transfer any of the Common Collateral or (c) any other matter except as
expressly set forth in this Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Lenders, and the Second
Priority Agents and the Second Priority Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Lender Document or of the terms of the Second
Priority Senior Secured Notes Indenture or any other Second Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

 

24



--------------------------------------------------------------------------------

 

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second Priority Agent or any Second Priority Secured
Party in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.

8.2. Continuing Nature of this Agreement; Severability. Subject to Section 6.4,
this Agreement shall continue to be effective until the Discharge of Senior
Lender Claims shall have occurred or such later time as all the Obligations in
respect of the Second Priority Claims shall have been paid in full. This is a
continuing agreement of lien subordination and the Senior Lenders may continue,
at any time and without notice to any Second Priority Agent or any Second
Priority Secured Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Company or any other Grantor
constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

8.3. Amendments; Waivers. Subject to Section 8.22 hereof, no amendment,
modification or waiver of any of the provisions of this Agreement by any Second
Priority Agent or any First Lien Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. The Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights are
adversely affected (in which case the Company shall have the right to consent to
or approve any such amendment, modification or waiver).

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to any Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agents and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. The First
Lien Agents, the Senior Lenders, each Second Priority Agent and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any First Lien Agent, any Senior
Lender, any Second Priority Agent or any Second Priority Secured Party, in its
or their sole discretion,

 

25



--------------------------------------------------------------------------------

undertakes at any time or from time to time to provide any such information to
any other party, it or they shall be under no obligation (w) to make, and the
First Lien Agents, the Senior Lenders, the Second Priority Agents and the Second
Priority Secured Parties shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion,
(y) to undertake any investigation or (z) to disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

8.5. Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder or under any
Senior Lender Document until the Discharge of Senior Lender Claims has occurred
and hereby agrees that no payment to any First Lien Agent or any Senior Lender
pursuant to the provisions of this Agreement or any Senior Lender Document shall
entitle any Second Priority Agent or Second Priority Secured Party to exercise
any rights of subrogation in respect thereof until the Discharge of Senior
Lender Claims has occurred.

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the First Priority
Agents, in their sole discretion, deem appropriate, consistent with the terms of
the Senior Lender Documents. Except as otherwise provided herein, each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, assents to any such extension or postponement of the time of payment of
the Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
exclusive jurisdiction of any state or federal court located in New York County,
New York (the “New York Courts”), and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.8 for
such party. Service so made shall be deemed to be completed three days after the
same shall be posted as aforesaid. The parties hereto waive any objection to any
action instituted hereunder in any such court based on forum non conveniens, and
any objection to the venue of any action instituted hereunder in any such court.
Each of the parties hereto waives any right it may have to trial by jury in
respect of any litigation based on, or arising out of, under or in connection
with this Agreement, or any course of conduct, course of dealing, verbal or
written statement or action of any party hereto in connection with the subject
matter hereof. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
in the courts of any jurisdiction, except that each Second Priority Secured
Party and each Second Priority Agent agrees that (a) it will not bring any such
action or proceeding in any court other than New York Courts, and (b) in any
such action or proceeding brought against any Second Priority Agent or any
Grantor or any Second Priority Secured Party in any other court, it will not
assert any cross-claim, counterclaim or setoff, or seek any other affirmative
relief, except to the extent that the failure to assert the same will preclude
such Second Priority Secured Party from asserting or seeking the same in the New
York Courts.

 

26



--------------------------------------------------------------------------------

 

8.8. Notices. All notices to the Second Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the First Lien Agents or any Second Priority Agent as provided in the Second
Priority Senior Secured Notes Indenture, the Credit Agreement, the Other First
Priority Lien Obligations Credit Documents, the other relevant Senior Lender
Documents or the other relevant Second Priority Documents, as applicable. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties. The First Lien Agents hereby agree
to promptly notify each Second Priority Agent upon payment in full in cash of
all Obligations under the applicable Senior Lender Documents (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim therefor has been made).

8.9. Further Assurances. Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on behalf of itself and each Senior Lender, agrees that each of them
shall take such further action and shall execute and deliver to each other First
Lien Agent and the Senior Lenders such additional documents and instruments (in
recordable form, if requested) as each other First Lien Agent or the Senior
Lenders may reasonably request, at the expense of the Company, to effectuate the
terms of and the Lien priorities contemplated by this Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted in and shall
be deemed to have been made in New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Agents, the Senior Lenders, the Second Priority Agents, the
Second Priority Secured Parties and their respective permitted successors and
assigns.

8.12. Specific Performance. Each First Lien Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any First Lien Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

 

27



--------------------------------------------------------------------------------

 

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Agents
represent and warrant that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder. Notwithstanding the
foregoing, the Company is an intended beneficiary and third party beneficiary
hereof with the right and power to enforce with respect to Sections 5.1, 5.3,
5.7, 8.3 (solely with respect to the final sentence thereof), 8.16 and 8.22
hereof and as otherwise provided herein.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. First Lien Agents and Second Priority Agents. It is understood and agreed
that (a) Credit Suisse, Cayman Islands Branch (i) is entering into this
Agreement in its capacity as Administrative Agent under the Credit Agreement and
not in its individual capacity, (ii) the provisions of the Credit Agreement
affording rights, privileges, protections, immunities and indemnities to Credit
Suisse, Cayman Islands Branch as Administrative Agent thereunder, including,
without limitation, the provisions of Article VIII of the Credit Agreement
applicable to Credit Suisse, Cayman Islands Branch as Administrative Agent
thereunder shall also apply to Credit Suisse, Cayman Islands Branch as
Administrative Agent hereunder (including in its capacity as Administrative
Agent hereunder) and (iii) in no event shall Credit Suisse, Cayman Islands
Branch incur any liability in connection with this Agreement or be personally
liable for or on account of the statements, representations, warranties,
covenants or obligations stated to be those of the Administrative Agent or any
Senior Lender hereunder, all such liability, if any, being expressly waived by
the parties hereto and any person claiming by, through or under such party,
(b) General Electric Capital Corporation (i) is entering into this Agreement in
its capacity as Collateral Agent under and as defined in the Credit Agreement
and not in its individual capacity, (ii) the provisions of the Credit Agreement
affording rights, privileges, protections, immunities and indemnities to General
Electric Capital Corporation as Collateral Agent thereunder, including, without
limitation, the provisions of Article VIII of the Credit Agreement applicable to
General Electric Capital Corporation as Collateral Agent threunder shall also
apply to General Electric Capital Corporation as Collateral Agent hereunder
(including in its respective capacities as Intercreditor Agent hereunder) and
(iii) in no event shall General Electric Capital

 

28



--------------------------------------------------------------------------------

Corporation incur any liability in connection with this Agreement or be
personally liable for or on account of the statements, representations,
warranties, covenants or obligations stated to be those of the Collateral Agent,
Intercreditor Agents or any Senior Lender hereunder, all such liability, if any,
being expressly waived by the parties hereto and any person claiming by, through
or under such party, and (c) The Bank of New York Mellon Trust Company, N.A.
(i) is entering into this Agreement in its capacity as Trustee and not in its
individual capacity, (ii) the provisions of the Second Priority Senior Secured
Notes Indenture affording rights, privileges, protections, immunities and
indemnities to the Trustee thereunder, including, without limitation, the
provisions of Article VII thereof, shall also apply to the Trustee hereunder
(including in its capacity as Second Priority Agent hereunder) and (iii) in no
event shall The Bank of New York Mellon Trust Company, N.A incur any liability
in connection with this Agreement or be personally liable for or on account of
the statements, representations, warranties, covenants or obligations stated to
be those of the Second Priority Agent or any Second Priority Secured Party
hereunder, all such liability, if any, being expressly waived by the parties
hereto and any person claiming by, through or under such party.

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Documents or Second Priority Documents entered into in
connection with the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Document or Second Priority Document or permit Holdings, the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Senior Lender Documents entered into in
connection with the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Second Priority Documents, (b) change the relative priorities of the
Senior Lender Claims or the Liens granted under the Senior Lender Documents on
the Common Collateral (or any other assets) as among the Senior Lenders, it
being expressly acknowledged and agreed that such priorities are subject to the
terms and provisions of the Current Asset Revolving Facility/Fixed Asset
Revolving Facility Intercreditor Agreement, (c) otherwise change the relative
rights of the Senior Lenders in respect of the Common Collateral as among such
Senior Lenders, it being expressly acknowledged and agreed that such rights are
subject to the terms and provisions of the Current Asset Revolving
Facility/Fixed Asset Revolving Facility Intercreditor Agreement or (d) obligate
Holdings, the Company or any Subsidiary to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents or
any other Senior Lender Document entered into in connection with the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Documents.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Priority Senior Secured Notes Indenture (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other

 

29



--------------------------------------------------------------------------------

provision as in effect on the date of this Agreement; provided that any
reference to any such Section, clause, paragraph or other provision shall refer
to such Section, clause, paragraph or other provision of the Second Priority
Senior Secured Notes Indenture, as applicable (including any definition
contained therein), as amended or modified from time to time if such amendment
or modification has been (1) made in accordance with the Second Priority Senior
Secured Notes Indenture, and (2) approved in writing by, or on behalf of, the
requisite Senior Lenders as are needed under the terms of the Credit Agreement
and the Other First Priority Lien Obligations Credit Documents, to approve such
amendment or modification.

8.21. [Reserved]

8.22. Joinder Requirements. The Company and/or any First Lien Agent and/or any
Second Priority Agent, without the consent of any other First Lien Agent or
Second Priority Agent, any Senior Lender or any Second Priority Secured Party,
may designate additional obligations as Other First Priority Lien Obligations or
Future Second Lien Indebtedness if the incurrence of such obligations is
permitted under each of the Credit Agreement, each Other First Priority Lien
Obligations Credit Document, the Second Priority Senior Secured Notes Indenture,
all other relevant Senior Lender Documents and Second Priority Documents and
this Agreement. If so permitted, as a condition precedent to the effectiveness
of such designation, the applicable Other First Priority Lien Obligations Agent
or the administrative agent or trustee and collateral agent for such Future
Second Lien Indebtedness shall execute and deliver to each First Lien Agent and
Second Priority Agent, a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Intercreditor Agents. Notwithstanding
anything to the contrary set forth in this Section 8.22 or in Section 8.3
hereof, any First Lien Agent and/or any Second Priority Agent may, and, at the
request of the Company, shall, in each case, without the consent of any other
First Lien Agent or Second Priority Agent, any Senior Lender or any Second
Priority Secured Party, enter into a supplemental agreement (which may take the
form of an amendment, an amendment and restatement or a supplement of this
Agreement) to facilitate the designation of such additional obligations as Other
First Priority Lien Obligations or Future Second Lien Indebtedness. Any such
amendment may, among other things, (i) add other parties holding Future Second
Lien Indebtedness (or any agent or trustee therefor) to the extent such
Indebtedness is not prohibited by the Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document governing Future Second Lien
Indebtedness, (ii) add other parties holding Obligations arising under the Other
First Priority Lien Obligations Credit Documents (or any agent or trustee
thereof) to the extent such Obligations are not prohibited by the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document governing Future Second Lien Indebtedness, (iii) in the case of Future
Second Lien Indebtedness, (a) establish that the Lien on the Common Collateral
securing such Future Second Lien Indebtedness shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims and shall share in the benefits of the Common Collateral equally and
ratably with all Liens on the Common Collateral securing any other Second
Priority Claims, and (b) provide to the holders of such Future Second Lien
Indebtedness (or any agent or trustee thereof) the comparable rights and
benefits (including any improved rights and benefits that have been consented to
by the First Lien Agents) as are provided to the holders of Second Priority
Claims under the foregoing Agreement prior to the incurrence of such Future
Second Lien Indebtedness,

 

30



--------------------------------------------------------------------------------

and (iv) in the case of Obligations arising under Other First Priority Lien
Obligations Credit Documents, (a) establish that the Lien on the Common
Collateral securing such Obligations shall be superior and prior in all respects
to all Liens on the Common Collateral securing any Second Priority Claims and
any Future Second Lien Indebtedness and shall share in the benefits of the
Common Collateral equally and ratably with all Liens on the Common Collateral
securing any other Senior Lender Claims, and (b) provide to the holders of such
Obligations arising under the Other First Priority Lien Obligations Credit
Documents (or any agent or trustee thereof) the comparable rights and benefits
as are provided to the holders of Senior Lender Claims under the foregoing
Agreement prior to the incurrence of such Obligations. Any such additional
party, each First Lien Agent and each Second Priority Agent shall be entitled to
rely on the determination of officers of the Company that such modifications do
not violate the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Second Priority Document governing Future Second Lien Indebtedness if such
determination is set forth in an officers’ certificate delivered to such party,
the First Lien Agents and each Second Priority Agent; provided, however, that
such determination will not affect whether or not the Company has complied with
its undertakings in the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Senior Collateral Documents, the Second
Priority Senior Secured Notes Indenture, any other Second Priority Document
governing Future Second Lien Indebtedness or the Second Priority Collateral
Documents.

8.23. Intercreditor Agreements.

(a) Each party hereto agrees that the Senior Lenders (as among themselves) have
heretofore entered into the Current Asset Revolving Facility/Fixed Asset
Revolving Facility Intercreditor Agreement the terms of which govern the
relative rights and priorities of the Senior Lender Claims owing to the Senior
Lenders (as among themselves) and the provisions of Section 8.23(b) shall not in
any way limit the validity or applicability of the Current Asset Revolving
Facility/Fixed Asset Revolving Facility Intercreditor Agreement or prohibit
same. In light of the agreements set forth in the Current Asset Revolving
Facility/Fixed Asset Revolving Facility Intercreditor Agreement and in each
Senior Collateral Agreement, and the Liens granted pursuant thereto, each party
hereto acknowledges and agrees that (i) the Second Priority Liens on any Common
Collateral constituting “Current Asset Revolving Facility Priority Collateral”
(as defined in the Current Asset Revolving Facility/Fixed Asset Revolving
Facility Intercreditor Agreement) are junior and subordinate to both (x) the
Liens on assets of the Company or any other Grantor securing any Current Asset
RF Priority Claims (as defined in the Current Asset Revolving Facility/Fixed
Asset Revolving Facility Intercreditor Agreement) and (y) any Lien on assets of
the Company or any other Grantor securing any Fixed Asset RF Priority Claims and
(ii) the Second Priority Liens on any Common Collateral constituting “Fixed
Asset Revolving Facility Priority Collateral” (as defined in the Current Asset
Revolving Facility/Fixed Asset Revolving Facility Intercreditor Agreement) are
junior and subordinate to both (x) the Liens on assets of the Company or any
other Grantor securing any Fixed Asset RF Priority Claims (as defined in the
Current Asset Revolving Facility/Fixed Asset Revolving Facility Intercreditor
Agreement) and (y) any Lien on assets of the Company or any other Grantor
securing any Current Asset RF Priority Claims.

 

31



--------------------------------------------------------------------------------

 

(b) Each party hereto agrees that the Senior Lenders (as among themselves) and
the Second Priority Secured Parties (as among themselves) may each enter into
intercreditor agreements (or similar arrangements) with the applicable First
Lien Agent or Second Priority Agent governing the rights, benefits and
privileges as among the Senior Lenders or the Second Priority Secured Parties,
as the case may be, in respect of the Common Collateral, this Agreement and the
other Senior Collateral Documents or Second Priority Collateral Documents, as
the case may be, including as to application of proceeds of the Common
Collateral, voting rights, control of the Common Collateral and waivers with
respect to the Common Collateral, in each case so long as (A) the terms thereof
do not violate or conflict with the provisions of this Agreement or the other
Senior Collateral Documents or Second Priority Collateral Documents, as the case
may be, (B) in the case of any such intercreditor agreement (or similar
arrangement) affecting any Senior Lenders, the First Lien Agent acting on behalf
of such Senior Lenders agrees in its sole discretion to enter into any such
intercreditor agreement (or similar arrangement) and (C) in the case of any such
intercreditor agreement (or similar arrangement) affecting the Senior Lenders
holding Senior Lender Claims under the Credit Agreement, such intercreditor
agreement (or similar arrangement) is permitted under the Credit Agreement or
the Required Lenders otherwise authorize the applicable First Lien Agent to
enter into any such intercreditor agreement (or similar arrangement).
Notwithstanding the preceding clauses (B) and (C), to the extent that the
applicable First Lien Agent is not authorized by the Required Lenders to enter
into any such intercreditor agreement (or similar arrangement ) or does not
agree to enter into such intercreditor agreement (or similar arrangement ), such
intercreditor agreement (or similar arrangement ) shall not be binding upon the
applicable First Lien Agent but, subject to the immediately succeeding sentence,
may still bind the other parties party thereto. In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other Senior Collateral Document or Second Priority
Collateral Document, and the provisions of this Agreement and the other Senior
Collateral Documents and Second Priority Collateral Documents shall remain in
full force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

[Remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL ELECTRIC CAPITAL

CORPORATION, in its capacity as Current Asset

Credit Agreement Agent,

as Intercreditor Agent

By:

 

            /s/ Jun Young

 

Name: Jun Young

 

Title: Duly Authorized Signatory

Address: 401 Merritt Seven, Norwalk, CT 06851 Attention: Jun Young Telecopier:
(203) 567-8443



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL

CORPORATION, in its capacity as Fixed Asset Credit Agreement Agent,

as Intercreditor Agent

By:  

            /s/ Jun Young

  Name: Jun Young   Title: Duly Authorized Signatory Address: 401 Merritt Seven,
Norwalk, CT 06851 Attention: Jun Young Telecopier: (203) 567-8443



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as Trustee, as
Second Priority Agent By:  

            /s/ Craig A. Kaye

  Name: Craig A. Kaye   Title: Vice President

 

Address:  

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL 32256

Attention:   Corporate Trust Administration Telecopier:   (904) 645-1921

 

ACKNOWLEDGED AND AGREED:

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent

By:  

            /s/ Ari Bruger

  Name: Ari Bruger   Title: Vice President

 

Address:   Attention:   Telecopier:  



--------------------------------------------------------------------------------

 

Acknowledgement of Intercreditor Agreement

Each of the Company, Holdings and each Grantor has read the foregoing Agreement
and consents thereto. Each of the Company, Holdings and each Grantor agrees not
to take any action that would be contrary to the provisions of the foregoing
Agreement and agrees that, except as otherwise provided therein, including with
respect to those provisions of which the Company is an intended third party
beneficiary, no Second Priority Agent, First Lien Agent, Senior Lender or Second
Priority Secured Party shall have any liability to the Company, Holdings or any
Grantor for acting in accordance with the provisions of the foregoing Agreement
and the Credit Agreement, the Second Priority Senior Secured Notes Indenture and
other collateral, security and credit documents referred to therein. Each of the
Company, Holdings and each Grantor understands that it is not an intended
beneficiary or third party beneficiary of the foregoing Agreement except that it
is an intended beneficiary and third party beneficiary thereof with the right
and power to enforce with respect to Sections 5.1, 5.3, 5.7, 8.3 (solely with
respect to the final sentence thereof), 8.16 and 8.22 thereof and as otherwise
provided therein. Each of the Company, Holdings and each Grantor agrees to be
bound by Section 8.22 of the foregoing Agreement.

Notwithstanding anything to the contrary in the foregoing Agreement or provided
herein, each of the undersigned and each party to the foregoing Agreement agree,
on behalf of itself and in its capacity as agent under the foregoing Agreement,
that (i) Holdings, the Company and the other Grantors shall not have any right
to consent to or approve any amendment, modification or waiver of any provision
of the foregoing Agreement except to the extent their rights are adversely
affected (in which case the Company shall have the right to consent to or
approve any such amendment, modification or waiver) and (ii) upon the Company’s
request in connection with a designation of additional obligations as Other
First Priority Lien Obligations or Future Second Lien Indebtedness, any First
Lien Agent and/or any Second Priority Agent shall enter into such supplemental
agreements (which may each take the form of an amendment, an amendment and
restatement or a supplement of the foregoing Agreement) to facilitate the
designation of such additional obligations as contemplated by Section 8.22 of
the foregoing Agreement as the Company may request.

Without limitation of the foregoing, the undersigned agree, at the Company’s
expense, to take such further action and to execute and deliver such additional
documents and instruments (in recordable form, if requested) as any of the
Company, the Intercreditor Agents, the Trustee or any other First Lien Agent or
Second Priority Agent may reasonably request to effectuate the terms of the
foregoing Agreement.

For the purposes hereof, the address of the Company shall be as set forth in the
Credit Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

 

Quality Distribution, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Quality Distribution, LLC By:
 

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer QD Capital Corporation By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Boasso America Corporation
By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Chemical Leaman Corp. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Enviropower, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer



--------------------------------------------------------------------------------

 

Quala Systems, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Power Purchasing, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer American Transinsurance
Group, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Mexico Investments, Inc. By:
 

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer M T L of Nevada By:  

          /s/ James Rakitsky

Name: James Rakitsky Title: President and Secretary



--------------------------------------------------------------------------------

 

QD Risk Services, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer Quality Carriers, Inc. By:  

      /s/ Gary R. Enzor

Name: Gary R. Enzor Title: Chief Executive Officer



--------------------------------------------------------------------------------

 

Acknowledged and Agreed:

General Electric Capital Corporation, in its capacity as Fixed Asset Credit
Agreement Agent, as Intercreditor Agent

 

By:  

          /s/ Jun Young

Name: Jun Young Title: Duly Authorized Signatory

General Electric Capital Corporation, in its capacity as Current Asset Credit
Agreement Agent, as Intercreditor Agent

 

By:  

          /s/ Jun Young

Name: Jun Young Title: Duly Authorized Signatory

The Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee, as
Second Priority Agent

 

By:

 

      /s/ Craig A. Kaye

Name: Craig A. Kaye Title: Vice President

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

 

By:  

      /s/ Ari Bruger

Name: Ari Bruger Title: Vice President